Citation Nr: 0000044	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
March 26, 1996, for service-connected mechanical low back 
pain.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned from March 26, 1996, for service-connected 
mechanical low back pain.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1988 to March 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an original claim of service 
connection.  In January 1996, the RO, in part, granted 
service connection for mechanical low back pain and assigned 
a noncompensable rating.  A personal hearing before the RO 
was held in August 1996.  The hearing officer's decision 
assigning a rating of 20 percent, effective from March 1996, 
was implemented by rating action in November 1996.  The Board 
remanded the appeal to the RO for additional development in 
August 1997, and October 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to March 26, 1996, the veteran had evidence of 
muscle spasm without limitation of motion.  

3.  From June 6, 1996, symptoms of the veteran's mechanical 
low back disorder were manifested by complaints of pain and 
not more than moderate limitation of motion; significant 
neurological deficits are not present.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for service-
connected mechanical low back pain prior to March 26, 1996 is 
met.  38 U.S.C.A. §§  1155, 5107(West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Code 5295 (1999).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected mechanical low back pain from March 26, 
1996 are not met.  38 U.S.C.A. §§  1155, 5107(West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal complaints of low back pain 
and an impression of low back strain.

In connection with the veteran's claim for service connection 
for a low back disability, she was afforded a VA examination 
in August 1995.  She complained of periodic low back pain 
with occasional pain and numbness radiating down the back of 
her legs.  She indicated that the pain developed after 
prolonged standing.  She denied any neurological complaints 
at the present time.  On examination, the veteran was 
described as heavy set and in no acute distress.  She had 
full range of motion of the lumbar spine, and there was no 
palpable tenderness or percussive tenderness noted.  The 
veteran was able to heel and toe walk without difficulty, and 
straight leg raising was negative, bilaterally.  Strength and 
sensation was intact, as were deep tendon reflexes, 
bilaterally.  X-ray studies of the lumbar spine were 
unremarkable.  The assessment included history of mechanical 
low back pain without radiation.  

By rating action in January 1996, service connection was 
established for mechanical low back pain based on a showing 
of treatment for low back pain on a couple of occasions in 
service and a diagnosis of mechanical low back pain on VA 
examination shortly after discharge from service.  A 
noncompensable evaluation was assigned, effective from March 
30, 1995.  

A private treatment record from M. Aquavia, M.D., shows the 
veteran was seen in October 1995 for low back pain.  The 
report indicated that the veteran had experienced an increase 
in back pain over the previous few of weeks.  The veteran 
denied any radiating pain, and reported that stretching 
helped alleviate her symptoms.  On examination, there was 
evidence of a spasm in her lower back.  Straight leg raising 
and deep tendon reflexes were negative, and there was no 
evidence of weakness.  The assessment was low back spasm.  

A copy of a CT scan of the veteran's lumbar spine performed 
at St. Mary's Hospital in April 1996 was received in August 
1996 and showed a moderate-sized focal paramedian protrusion 
of the L4-5 disc compressing the thecal sac.  The report 
indicated that the remainder of the veteran's spine was 
unremarkable.  The impression was L4-5 paramedian disc 
herniation.  

Copies of medical records from Valley Rehabilitation Center, 
Inc., received in August 1996, indicate that the veteran was 
treated for low back pain beginning in March 1996.  A 
physical therapy report dated March 26, 1996 indicated that 
the veteran was pain-free and fully functional prior to 
Sunday, when she experienced significant pain while carrying 
a vacuum up a flight of stairs in her home.  On examination, 
the veteran had limitation of motion of the lumbar spine, 
lumbosacral muscle hyperactivity, and a slight decrease in 
strength in her lower extremities.  Straight leg raising was 
negative, and there was no evidence of any neurological 
abnormalities.  The referring medical diagnosis was lumbar 
strain/muscle spasm.  

The veteran testified at a personal hearing at the RO in 
August 1996 that she had difficulty standing or sitting for 
prolonged periods of time.  She testified that she avoided 
any type of activity requiring lifting or bending for fear of 
aggravating her back symptoms, but that she was able to ride 
a stationary bike for exercise.  

When examined by VA in October 1996, the veteran reported 
periodic low back pain during and immediately after service, 
with a more severe exacerbation in March 1996.  The veteran 
reported an exacerbation of symptoms over the last few days, 
but that her symptoms had responded well to medication.  On 
neurological examination, motor strength in the right hip 
flexor was 4/5, with all other groups in the lower 
extremities at 5/5.  Straight leg raising was negative, 
bilaterally, and deep tendon reflexes were 2+ in the knees 
and ankles, bilaterally.  Plantar response was flexor, and 
sensation was intact in all dermatomes.  Coordination was 
good, bilaterally, and the veteran could walk on her toes and 
heels without difficulty.  Romberg testing was negative, and 
the veteran was able to squat and rise without assistance.  
The veteran denied any incontinence, or any bladder or bowel 
problems.  There was no evidence of any radiculopathy.  The 
diagnosis was low back pain with radiological evidence of 
herniated lumbar disc.  The examiner indicated that the 
veteran's major problem was pain rather than any neurological 
deficit.  The examiner noted that while the veteran had some 
weakness in her right hip flexor, this was not consistent 
with the level of the disc herniation.  The examiner 
commented that the weakness may have been due to the 
veteran's inability to exert full effort because of hip 
discomfort during testing.  The examiner noted that the 
veteran was able to squat and stand up, and that this 
suggested that there was no major proximal weakness.  

By rating action in November 1996, the RO implemented the 
hearing officer's assignment of an increased rating to 20 
percent for the veteran's low back disorder, effective from 
March 26, 1996, the day she was seen at the Valley 
Rehabilitation Center for lumbar strain.  

A copy of a medical record from T. Quinn, M.D., showed 
treatment from November 1996 to January 1997 for various 
problems not involving the veteran's lower back.  

VA progress notes show treatment for various problems, 
including occasional back pain, from July to October 1997.  A 
progress note in July 1997 indicated that the veteran's back 
pain was seldom very problematic.  She had occasional 
exacerbations, but that she had good relief with medications.  

When examined by VA in May 1998, the examiner indicated that 
he had reviewed the claims file and described the veteran's 
medical history regarding her low back problems.  The 
examiner noted that the veteran had a severe "flare-up" of 
low back symptoms in April 1996, which was more severe than 
on any previous occasion.  The examiner noted the veteran was 
essentially asymptomatic, with infrequent but occasional 
episodes of low back discomfort.  The veteran described her 
back as aching fairly frequently in the morning, with good 
relief with Flexeril.  On a day-to-day basis, the veteran 
described herself as generally okay, but usually experienced 
low back soreness on prolonged standing.  The veteran 
reported variable amounts of standing and sitting during the 
day which helped with her symptoms.  

On examination, the veteran was in no acute distress and 
walked without any gait abnormality.  Forward flexion was 
possible to 60 degrees without pain, with extension (normal 
hyperextension) to "minus" 10 degrees.  Lateral bending was 
possible to 45 degrees, bilaterally, with some very mild low 
back pain.  Rotation was to 45 degrees without pain.  
Straight leg raising was negative, bilaterally, and the 
veteran had normal neurologic function.  Strength, sensation, 
and reflexes were intact.  The impression was history of 
muscular mechanical low back discomfort.  The examiner 
commented that the veteran's episode of mild radiculopathy in 
1996, appeared to have improved and resolved with 
conservative treatment, though she continued to experience 
mild chronic low back pain without any clear neurological 
symptoms or anything that seemed more severe than mere lumbar 
muscle strain and spasm on an intermittent basis.  

In a letter received in December 1998, the veteran reported 
that she could not provide specific information concerning 
any incapacitating episodes or time lost at work since her 
discharge from service because of her low back problems.  The 
veteran reported that she experienced a severe onset of low 
back pain after returning home from a vacation in March 1996.  
The veteran reported that she experiences occasional 
exacerbations of symptoms but has good relief with 
medication.  

A VA progress note in April 1998, associated with the claims 
file in February 1999, indicated that the veteran reported 
that she had no major flare-ups of back pain, but was 
awakened at night with back pain and the need to urinate.  
The veteran reported that she took Flexeril four times a 
week, and that she was essentially pain-free during the day.  

Copies of private medical records from Dr. Aquavia, received 
in March 1999, show that the veteran was treated for low back 
pain from March to August 1996.  

Copies of VA medical records associated with the claims file 
in March 1999 show treatment for various problems, including 
back pain, on several occasions in 1998.  The reports did not 
include any specific findings pertaining to her lower back.  

When examined by VA in May 1999, the examiner noted that he 
had reviewed the claims file before the examination.  At that 
time, the veteran complained of pain and weakness in her 
lower back, some fatigability, and a lack of endurance.  The 
veteran reported that she took one Flexeril before retiring 
for the night.  The veteran stated that she missed a lot of 
time at work in 1996 and 1997 because of her back problems, 
but that since she had been taking Flexeril, her back 
condition had improved and did not bother her as much as 
before.  The veteran reported that she does not take a lot of 
sick leave, and usually only when she needed to go to 
physical therapy.  She stated that she slept better at night 
since taking Flexeril, and had only a couple of hours of 
discomfort in the mornings.  

On examination, there was diffuse tenderness in the 
paraspinal muscles of the lumbosacral spine, bilaterally.  On 
forward bending, the veteran reported pain at 30 degrees, but 
was able to bend to 80 degrees.  (The examiner indicated that 
normal flexion was to 90 degrees.)  Lateral bending started 
to be painful at 18 degrees, but the veteran was able to 
continue to 26 degrees with pain, bilaterally.  (Normal 
lateral bending was to 30 degrees, bilaterally without pain.)  
Left lateral rotation was possible to 26 degrees with pain, 
and right lateral rotation was to 28 degrees with pain.  
(Normal rotation was to 45 degrees, bilaterally.)  
Interspinous space was adequate in the lumbar spine, and 
there was no evidence of scoliosis.  Movement of the back was 
slow, but there was no problem with coordination.  The 
examiner noted that the veteran was able to perform 
repetitive forward bending to 80 degrees, with pain in her 
lower back beginning after three repetitions.  The veteran 
stated that she could continue repetitive bending for a while 
longer if necessary.  The veteran reported that her back pain 
was not bad for the past couple of years since being put on 
Flexeril, and that she was careful about movements and 
avoided strenuous activity.  The examiner concluded that the 
veteran did not have any weakened movement on forward 
bending.  The examiner commented that he was not able to make 
a determination as to whether the veteran had any additional 
range of motion loss due to pain, especially during flare-
ups, because the veteran was careful to avoid aggravating her 
symptoms and took her medication regularly over the past 
couple of years.  

On VA neurological examination in May 1999, the veteran 
reported pain on prolonged standing, particularly on 
awakening, but that her symptoms eased after a few hours of 
"loosening up."  The veteran reported that she had 
occasional throbbing pain in her lower back, extending into 
her buttock and sometimes into her thighs.  The veteran also 
reported an occasional intermittent numb feeling in her feet, 
which was not localized to a lateral leg or to either side.  
On examination, the veteran was able to walk on her toes and 
heels, flex and extend, and bend to either side fully.  Deep 
tendon reflexes were 2+ at the knees and ankles, and 
sensation was intact.  Detailed manual muscle examination 
revealed no atrophy or weakness.  Straight leg raising was 
unremarkable.  The examiner indicated that the veteran's 
medical history and current findings were consistent with 
musculoskeletal pain of the low back and did not suggest 
radiculopathy.  The examiner noted that the veteran had daily 
chronic pain but was able to continue working by tolerating 
the discomfort.  


Analysis

As noted above, service connection for the disability at 
issue on appeal was established by rating action in January 
1996, and a noncompensable evaluation was assigned, effective 
from March 30, 1995, the date following the veteran's 
discharge from service (the veteran's original claim was 
received on May 15, 1995).  38 C.F.R. § 3.400(b)(2) (1999).  
The veteran disagreed with the evaluation assigned and this 
appeal ensued.  Thereafter, in November 1996, the RO assigned 
an increased rating to 10 percent, effective from March 30, 
1995, and a 20 percent rating, effective from March 26, 1996.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA and private treatment records have been 
obtained, and the veteran has provided testimony at a 
personal hearing at the RO.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran is currently assigned a 20 percent evaluation 
under DC 5295, which provides as follows:  

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwaite's sign, marked limitation of forward bending 
in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion..............................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.........................................  20
With characteristic pain on 
motion..............................................................  10   
  With slight subjective symptoms 
only........................................................   0   

Other possible provision of the Rating Schedule under which 
the veteran may be evaluated include the following:

5292  Spine, limitation of motion of, lumbar:  
  
Severe.......................................................
..............................................  40
  
Moderate.....................................................
............................................  20
  
Slight.......................................................
...............................................  10

5293  Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
   neuropathy with characteristic pain and demonstrable 
muscle 
   spasm, absent ankle jerk, or other neurological findings 
   appropriate to site of diseased disc, little intermittent 
   relief........................................................................................  60
  Severe; recurring attacks, with intermittent 
relief........................................  40
  Moderate; recurring 
attacks....................................................................... 20
  
Mild.........................................................
...............................................  10
  Postoperative, 
cured.................................................................................    
0

Increased rating prior to March 26, 1996.  

The medical evidence prior to March 1996 showed that the 
veteran reported occasional low back pain.  There was no 
objective evidence of any functional impairment when examined 
by VA in August 1995.  The veteran had full range of motion 
of the lumbar spine; there was no evidence of muscle spasm or 
palpable tenderness, and she could heel and toe walk without 
difficulty.  Furthermore, there was no evidence of any 
neurological impairment.  Straight leg raising was negative, 
and strength, sensation, and reflexes were intact, 
bilaterally.  However, muscle spasm was noted on a private 
treatment report in October 1995.  

Giving the veteran every benefit of the doubt, the Board 
finds that the evidence prior to March 26, 1996 most closely 
approximates the criteria for the 20 percent rating under DC 
5295.  In this regard, we have taken into consideration the 
veteran's complaints of pain and the evidence of muscle 
spasm.  The next higher evaluation of 40 percent is clearly 
not warranted, as there is no evidence of marked limitation 
of forward bending in a standing position, listing of whole 
spine to opposite side or loss of lateral motion.  In 
addition, there is clearly no evidence of more than moderate 
functional or actual limitation of motion.  Importantly, on 
VA examination in August 1995, low back motion was normal; 
strength was intact; sensation was intact; and deep tendon 
reflexes were intact.

Increased rating in excess of 20 percent from March 26, 1996.  

The evidence of record shows that the veteran's symptoms were 
exacerbated by an incident at home in March 1996.  She 
remarked during a physical therapy session in March 1996 that 
she was pain-free and fully functional prior to the incident 
a few days earlier.  

In order to receive an evaluation in excess of 20 percent 
under DC 5295, the veteran would have to demonstrate severe 
impairment; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The medical evidence from March 26, 1996 does 
not demonstrate more than occasional mild muscle spasm and no 
more than moderate actual limitation of motion, albeit with 
some pain.  Thus, a higher evaluation under DC 5295 or DC 
5292 is not warranted.  

The Board notes that a disc herniation at the L4-5 level was 
noted on CT scan in April 1996.  Thus, consideration has been 
given to whether a higher evaluation may be assigned under DC 
5293.  To be entitled to a rating in excess of 20 percent 
under this diagnostic code, the veteran would have to 
demonstrate severe recurring attacks with intermittent 
relief.  The veteran does not allege attacks of severe 
intervertebral disc syndrome, and there is no confirmed 
evidence of same.  The physician at the VA examination in May 
1999 indicated that the history and findings did not suggest 
radiculopathy.  As such a rating based on severe 
intervertebral disc syndrome is not in order.

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  The 
Board remanded the appeal to the RO in August 1997 for the 
express purpose of determining whether there was any 
functional loss due to pain under 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca.  The VA examination report in May 1998 was not 
responsive to the Board's inquiry, and the appeal was again 
remanded to the RO in October 1998.  

When examined by VA in May 1999, range of motion of the 
lumbar spine was limited to 80 degrees, with pain beginning 
at 30 degrees after several repetitions.  The examiner noted 
that while the veteran's movement was slow, her coordination 
was good.  Moreover, the examiner opined that there was no 
evidence of weakened movement.  The examiner indicated that 
he could not make a determination as to whether the veteran 
had any additional range of motion loss due to pain, and 
noted that the veteran seemed to manage her back condition by 
avoiding strenuous activity and taking medication.  

On VA neurological examination in May 1999, the examiner 
indicated that the veteran was able to flex and extend fully.  
The examiner noted that there was no evidence of muscle 
atrophy in either lower extremity and no weakness.  The 
examiner concluded that the medical history and the current 
findings were consistent with musculoskeletal low back pain 
without any neurological symptoms.  He noted that although 
the veteran experienced pain on a daily basis, she was able 
to continue working.  As characteristic pain is a factor in 
rating the veteran's service-connected low back disorder, and 
pain is not shown to cause more than moderate functional loss 
on use, the Board finds that a higher evaluation under the 
holding in DeLuca is not for application.  

Considering the evidence of record, a 20 percent evaluation 
is warranted prior to March 26, 1996.  However, the evidence 
of record does not warrant an increase in the 20 percent 
evaluation currently assigned for the veteran's service-
connected low back disorder.  


ORDER

A rating of 20 percent for service-connected mechanical low 
back pain prior to March 26, 1996 is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  


A rating in excess of 20 percent for service-connected 
mechanical low back pain from March 26, 1996 is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

